Citation Nr: 0006220	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of 
surgical treatment by the Department of Veterans Affairs in 
May 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed a notice of disagreement in 
July 1998.  A statement of the case was furnished in August 
1998.  The veteran filed his substantive appeal in August 
1998.


FINDING OF FACT

The claims file does not include medical evidence suggesting 
that the proximate cause of any additional disability of the 
abdomen following VA surgery in May 1995 was negligence or 
other fault on VA's part.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA surgery in May 1995 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner 
as if such additional disability were service connected.  The 
requirement to show that the proximate cause of the 
additional disability was fault on VA's part or an event 
which was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 made by Public Law 104-204 and applies 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).  As the veteran filed his claim after 
October 1, 1997, the amendments to the law apply in his case.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In a case under the law prior to the amendments, in which 
fault was not at issue, the United States Court of Appeals 
for Veterans Claims (Court) held that there were three 
requirements to establish a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1151.  First, there must be 
medical evidence of a current disability.  Second, there must 
be medical evidence, or, in certain circumstances, lay 
evidence, of incurrence of an injury or aggravation of an 
injury as the result of VA hospitalization or medical or 
surgical treatment.  Third, there must be medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460,464 
(1999).

As noted above, the current case is governed by the amended 
version of 38 U.S.C.A. § 1151 which requires a showing of VA 
fault or negligence.  The veteran's contention is that there 
was fault or negligence on the part of VA medical personnel 
who performed a surgical procedure in May 1995.  The Board 
finds that such a question is clearly one of a medical nature 
and therefore requires medical evidence.  In any case where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required for 
the claim to be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the veteran's case, the record discloses that, in late May 
1995, at a VA medical center, he underwent a cholecystectomy 
for symptomatic gallstones, repair of an incisional hernia, 
and repair of a colotomy.  In early July 1995, he underwent 
incision and drainage of a subcutaneous and intra-abdominal 
abscess involving Marlex mesh closure of a midline wound; 
there were no complications of the procedure.  

In mid-July 1995, at a VA muscles examination, the examiner 
noted that the veteran had been admitted to the VA medical 
center in May 1995 with cholelithiasis, and, after a 
cholecystectomy, his postoperative course was complicated by 
surgical site infection, but he was currently doing well and 
being readied for discharge from the hospital.

VA treatment records also disclose that, in September 1997, 
chronic abdominal mesh infection was found.  In October 1997, 
it was noted that an abdominal wound had been debrided two 
weeks earlier.  In November 1997, it was noted that the 
veteran had a right inguinal hernia.  In January 1998, at a 
VA general surgery clinic, it was noted that the veteran had 
a large incisional hernia from the previous cholecystectomy.  

In November 1997, the veteran asserted a claim under the 
provisions of 38 U.S.C.A. § 1151 "for complications (surgery 
not healing, infection) due to surgery for hernia" in May 
1995.

Assuming for the sake of argument, but without so deciding, 
that additional abdominal disability exists which was a 
result of VA surgical treatment in May 1995, the question of 
whether the VA surgeon was careless, negligent, lacked proper 
skill, or made an error in judgment in performing the 
cholecystectomy in May 1995 involves a question of medical 
judgment.  However, no medical evidence has been submitted in 
any way suggesting that the VA surgeon in May 1995 breached 
the standard of care reasonably expected of a surgeon 
performing a cholecystectomy or was at fault for the 
complications of infection and recurrent hernia.  In the 
absence of any medical evidence to support the claim, the 
Board must conclude that the claim is not well grounded.  
38 U.S.C.A. § 5107(a).  Again, the Board emphasizes that the 
veteran, as a layman, is not qualified to offer an opinion on 
a question requiring medical judgment, and so his statement 
does not serve to make his claim well grounded.  Espiritu.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for compensation under the provisions of 
38 U.S.C.A. § 1151.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

